Exhibit 10.1

ALLIANCE ADVISORS, LLC

(An Affiliate of Hayden Communications, Inc.)

INVESTOR RELATIONS CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is made this 10th day of July 2006, by and between
Computer Software Innovations, Inc. (OTC BB: CSWI), a Delaware Corporation
(hereinafter referred to as the “Company” or “CSWI”), and Alliance Advisors, LLC
(hereinafter referred to as the “Consultant” or “AA”), an affiliate of Hayden
Communications, Inc. (“HC”).

EXPLANATORY STATEMENT

The Consultant has successfully demonstrated financial and public relations
consulting expertise, and possesses valuable knowledge, and experience in the
areas of business finance and corporate investor/public relations. The Company
believes that the Consultant’s knowledge, expertise and experience would benefit
the Company, and the Company desires to retain the Consultant to perform
consulting services in the areas described above for the Company.

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures and seals herein below,
the parties agree as follows:

I. CONSULTING SERVICES

1.1 AA agrees that for a period of twelve (12) months commencing July 10, 2006,
the Consultant will reasonably be available during regular business hours to
advise, counsel and inform designated officers and employees of the Company
about the provision of computer hardware, software and services to
municipalities, school districts, and local government as it relates to the
investment community. Additionally, AA shall advise CSWI about the financial
marketplace, competitors, business acquisitions and other aspects of or
concerning the Company’s business about which AA has knowledge or expertise.

1.2 AA shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by AA on behalf of the Company shall
be performed to the best of AA’s ability in concert with the overall business
plan of the Company and the goals and objectives of Corporate Management and the
Board of Directors.

II. SCOPE OF SERVICES/PROGRAMS/ACTIVITIES

AA will develop, implement, and maintain an ongoing stock market support system
for CSWI with the general objective of expanding awareness in CSWI among
stockbrokers, analysts, micro-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publications. Services to be provided by AA
shall include:



--------------------------------------------------------------------------------

1. PROFESSIONAL INVESTMENT COMMUNITY AWARENESS

 

  A. Introductions to professionals at select firms, with a focus on members of
the Financial Community in various geographic regions, both in the United
States, Canada and Europe. The targeted group of professionals, which would be
drawn from our proprietary database of contacts will be a subset of the
following:

 

  1. Over 15,000 Equity Brokers

 

  2. Over 800 Analysts (Buy and Sell Side - both generalists and industry
specialists)

 

  3. Over 6,500 Micro-Cap Portfolio/Hedge Fund Managers

 

  4. Over 120 Market Makers (both retail and wholesale)

 

  5. Financial, Trade and Industry Publications

 

  B. Introductions to new fund managers and analysts (buy and sell side) through
the utilization of both Big Dough and other on-line tools such as StreetWise,
etc.

 

  C. Introductions to High Net-Worth accredited investors who build positions in
micro-cap companies and are familiar with other quality companies, which AA
currently and previously represented.

 

  D. Broker conference calls/presentations arranged by AA in select cities (and
at compatible times) with top management at CSWI. Cities in which we would
schedule meetings include New York, Baltimore, Boston, Dallas, Denver, Ft.
Lauderdale, Houston, Atlanta, Chicago, LA, Minneapolis, Miami, Orange County,
CA, San Diego, San Francisco, St. Louis, D.C., and other select cities.

 

  E. All interested parties will be continually updated of CSWI’s progress via
phone conversations and through our fax/e-mail list for news releases.

 

  F. AA will screen all investment firms for upcoming financial conferences,
which would be appropriate for CSWI. AA will work through the proper channels
with the goal of receiving invitations for management to present at those
conferences, which are relevant.

 

2. SHAREHOLDER COMMUNICATIONS

 

  A. Handle investor requests for timely information via the telephone and
e-mail. AA will have a knowledgeable associate available during market hours to
field and respond to all investor inquiries in a timely manner. This is a time
intensive service that allows management to focus on executing its business
plan.

 

  B. AA will provide same day fulfillment for all investor package requests.

 

  C. Quarterly Conference Calls to accompany the earnings release. AA will
assist with scripting these calls and monitoring the continuity to ensure a
smooth rollout for investors. Quarterly Interim-Reports including a “CEO Letter”
are an additional option to communicate with shareholders on a consistent basis.

 

3. MEDIA RELATIONS

 

  A. Our Media Department will develop a focus list of industry, trade and
financial publications and contact appropriate editors, review and manage
editorial calendars for relevant upcoming articles.

 

  B. Financial Newsletter campaign. AA will work with our many financial
newsletter editors and publishers for a “Buy Recommendation” for CSWI. The
newsletters we contact have a paid subscription base of investors who focus
solely on micro cap stocks and do not solicit compensation for coverage. A “Buy
Recommendation” can produce a great deal of new investor interest and lends
third party support and opinion. AA has been able to achieve “Buy
Recommendations” for former and current clients in: The Kon-Lin letter, The
Conservative Speculator, Dick Davis Digest, George Southerland’s Special
Investment Situations, The Patient Inve$tor, and Equities Special Situations.
Other publications we have worked with and will introduce CSWI to include: The
Red Chip Review, Investor’s Digest, The Quiet Investor, Acker Letter,
High-Growth Newsletter, Bullish Investor, Low-Priced Stocks, and the Micro-Stock
Digest.

 

2



--------------------------------------------------------------------------------

4. THE FINANCIAL PRESS

 

  A. AA will assist senior management to draft and complete press releases on
all material events as deemed by the Company. Management and corporate counsel
will approve all releases before they are sent to the wire.

 

  B. AA will disseminate news releases through a Broadcast Fax and/or electronic
mail (e-mail) to our established database of financial professionals including:
special situation analysts, brokers, fund managers, individual investors, money
managers, and current or prospective individual shareholders who are already
invested or have expressed an interest in CSWI.

III. AGENDA (Initial 180 days)

 

  A. Establish a time line of expected corporate events.

 

  B. Generate a two-page Corporate Profile, which clearly articulates CSWI’s
current business and financial position, as well as its strategy for future
growth.

 

  C. Assist CSWI in updating its investor package and investor information via
the company’s corporate Web site. Assist with Shareholders’ letter and quarterly
update.

 

  D. Assist management in updating its PowerPoint presentation to utilize during
corporate presentations.

 

  E. Target select brokers and micro-cap fund managers, which follow growth
companies that have a similar profile to CSWI.

 

  F. Expand the number of market makers, which utilize retail support.

 

  G. Plan in house broker meetings/conference calls in select cities. Follow up
with phone calls to gauge management’s effectiveness in articulating the story.
Give feedback and make appropriate changes to properly position the Company and
growth opportunity.

 

  H. Target newsletter editors and publishers for a “Buy Recommendation”. Focus
on Trade, Financial and Industry Publications for appropriate stories on CSWI’s
services, attributes and value proposition to the marketplace.

 

  I. Target “Buy” and “Sell” side analysts for a “Buy Recommendation”.

 

  J. Maintain and update the database to ensure that all press releases are
faxed and/or e-mailed to all interested professionals.

 

  K. Manage all investor calls in a timely manner to facilitate the timely
distribution of corporate information. Focus on educating professional
shareholders, with the premise that an informed investor will become a
longer-term investor.

 

  L. Contact Brokerage Firms who hold conferences for the purpose of receiving
an invitation for management to present.

 

  M. Provide progress reports to senior management when appropriate. Evaluate
achievements after the first 180 days and develop a new agenda.

Many of the above items will occur simultaneously. Certain items will have
chronological priority over others, however for the most part agenda items will
progress in unison throughout the initial 180-day period. As CSWI grows and
evolves, we will recommend changes to the Agenda that compliment the growth. As
the Company continues to execute its strategic plan by signing new installation
contracts and completing strategic acquisition, which will compliment its
growth, we will target an expanded universe of brokers, analysts and
portfolio/fund managers. At each stage of growth, the appropriate approach to
the market will be incorporated into the agenda for optimal results. A new
formal Agenda will be created after the 180-day period, or earlier if necessary.

 

3



--------------------------------------------------------------------------------

Assuming that CSWI’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

 

* An increase in the number of financial professionals (including brokers,
institutions and analysts) and individual investors well educated and
knowledgeable about CSWI: including senior management, the Company’s services,
as well as its current financial condition and growth opportunities.

 

* An increase in the number of articles printed in both trade and financial
publications.

 

* An increase in the liquidity of the common stock.

 

* An increase in CSWI’s market capitalization coupled with a broader, more
diverse shareholder base.

 

* Easier access to the capital markets, if additional capital is required.

IV. TERM

This agreement shall remain in effect for a period commencing on the signature
date and terminating twelve months from signing date. At the six-month
anniversary either party will have the option to terminate the agreement with 30
days’ notice. In the event that AA commits any material breach or violation of
the provisions of this Agreement, then, the Client has the right to terminate
this agreement any time during the contractual period and/or any extension
periods after the initial contractual period.

V. COMPENSATION

Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both CSWI and AA in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of CSWI for a period of twelve (12) months, Alliance Advisors, LLC
proposes the following compensation terms:

Cash and Equity

 

  A. Monthly consulting and services fee of $6,500 payable upon execution of
this Agreement and at the 10th of each month during the first six (6) months of
this Agreement, and $7,250 on a monthly basis during the second six (6) months
of this Agreement.

 

  B. Common Stock: Sixty Thousand (60,000) shares of restricted shares shall be
delivered during the first thirty days of this Agreement. In the event that AA
does not complete the full one-year term of service, a pro-rata portion of Fifty
four Thousand (54,000) shares shall be returned to CSWI. AA acknowledges that
the New Shares have not been and will not be registered under the federal
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state of the United States or any other jurisdiction, and that the
New Shares will constitute “restricted securities” as defined in Rule 144 under
the Securities Act (which Rule 144 permits sales after a 1-year restrictive
term). The New Shares are for AA’s own account for investment and not for the
interest of any other person and, except for subsequent sales as permitted under
Rule 144 or other exceptions from registration; AA is not purchasing the New
Shares for resale to others or with a view to or for sale in connection with any
distribution thereof. AA is an “Accredited Investor” (as that term is defined in
Rule 501 of Regulation D promulgated under the Securities Act). AA will not
resell or otherwise dispose of the New Shares or any interest therein at any
time unless (i) an exemption from registration is available and, if CSWI
requests, CSWI receives an opinion of counsel reasonably satisfactory to it that
such exemption is available, or (ii) such securities are subsequently registered
under the Securities Act and appropriate state securities laws.

 

4



--------------------------------------------------------------------------------

Expenses: Only expenses that would ordinarily be incurred by the Client will be
billed back on a monthly basis. Applicable reimbursements would include: postage
for investor packages or research reports (if our office provides fulfillment),
fees for news wire services (if our office disseminates news releases), and fees
for fax-broadcasting news releases. The Client shall provide AA all investor and
broker due-diligence packages. Any packages requiring additional
photocopying/printing will be billed back to the Client at cost (with no
mark-up). Any extraordinary items, such as broker lunch presentations, air
travel, hotel, ground transportation or media campaigns, etc. shall be paid by
the Client, only with Client authorization prior to incurring any expenses. Any
expenses over $500 within a calendar month shall be subject to pre-approval by
the Company.

VI. Prior Restriction. AA represents and covenants to the Company that AA is not
subject to, or bound by, any agreement which sets forth or contains a
restrictive covenant, the existence or enforcement of which would in any way
restrict or hinder AA from performing the services on behalf of the Company that
AA is herein agreeing to perform.

VII. Assignment. This Agreement is personal to AA and may not be assigned in any
way by AA without the prior written consent of the Company. Subject to the
foregoing, the rights and obligations under this Agreement shall inure to the
benefit of, and shall be binding upon, the heirs, legatees, successors and
permitted assigns of AA and upon the successors and assigns of the Company.

VIII. Confidentiality. Except as required by law or court order, AA will keep
confidential any trade secrets or confidential proprietary information or other
material non-public information of the Company which are now known to AA or
which hereinafter may become known to AA and AA shall not at any time directly
or indirectly disclose or permit to be disclosed any such information to any
person, firm, or corporation or other entity, or use the same in any way other
than in connection with the business of the Company with its consent. For
purposes of this Agreement, “trade secrets or confidential proprietary
information” means information unique to the Company, which has a business
purpose and is not known or generally available to the public.

IX. Default.

9.1 Except for a claim or controversy arising under Section 6 of this Agreement,
any claim or controversy arising under any of the provisions of this Agreement
shall, at the election of either party hereto, be determined by arbitration in
New York in accordance with the rules of the American Arbitration Association.
The decision of the Arbitrator shall be binding and conclusive upon the parties.
Each party shall pay its own costs and expenses in any such arbitration and the
costs of filing for the arbitration, and the fees of the arbitrator shall be
shared equally by the parties.

9.2 In the event the AA commits any material violation of the provisions of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel AA to comply with, or restrain AA from violating, such
provision, and, in addition, and not in the alternative, the Company shall be
entitled to declare AA in default hereunder and to terminate this Agreement and
any further payments hereunder.

9.3 Since AA must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend AA, its
officers, agents, and employees at the Company’s expense, in any proceeding or
suit which may arise out of and/or due to any inaccuracy or incompleteness of
such material supplied by the Company to AA.

 

5



--------------------------------------------------------------------------------

9.4 In providing services hereunder, AA shall comply with all applicable state
and federal securities laws.

X. Severability and Reformation. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future law, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision were never a
part hereof, and the remaining provisions shall remain in full force and shall
not be affected by the illegal, invalid, or unenforceable provision, or by its
severance.

XI. Notices. Any notices required by this Agreement shall (i) be made in writing
by hand delivery, by certified mail, return receipt requested, with adequate
postage prepaid, or by overnight courier delivery service for the next day
delivery (ii) be deemed given when so delivered, two days after mailing, or the
day following delivery to the overnight courier delivery service, and (iii) in
the case of the Company, be mailed to its principal office at 900 East Main
Street, Suite T, Easley, SC 29640 or in the case of AA, be mailed to 105 South
Bedford Road, Suite 313, Mount Kisco, NY 10549.

XII. Miscellaneous.

12.1 This Agreement may not be amended (including extension of its term), except
by a written instrument signed and delivered by the parties hereto.

12.2 This Agreement constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof, and all other agreements
relating to the subject matter hereof are hereby superseded.

12.3 This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed, under seal this Consulting
Agreement as of the day and year first above written.

AGREED:

 

By:  

/s/ Alan Sheinwald

    By:  

/s/ Nancy K. Hedrick

  Alan Sheinwald, Principal       Nancy K. Hedrick, CEO   Alliance Advisors, LLC
      Computer Software Innovations, Inc. By:  

/s/ Matthew Hayden

        Matthew Hayden, Principal         Alliance Advisors, LLC      

 

Date: July 10, 2006    Date: July 10, 2006

 

7